Exhibit 10.1
Summary of Certain Officer Compensation Arrangements
Effective July 1, 2008
     The following table presents, effective July 1, 2008, the base salary and
2008 target bonuses (as a percentage of base salary) for Pride’s named executive
officers who are currently executive officers of the company.

                 
Name
  Salary     Target Bonus  
Louis A. Raspino
  $ 950,000       100 %
Rodney W. Eads
  $ 560,000       75 %
Brian C. Voegele
  $ 425,000       65 %
W. Gregory Looser
  $ 402,000       60 %
Lonnie D. Bane
  $ 352,000       60 %

     Under Pride’s annual incentive compensation plan for 2008, bonuses for
executive officers will be paid based on the achievement of specific objectives
established by Pride’s Compensation Committee. The objectives under the plan for
2008 (with target weight) consist of earnings per share (30%), operating and
general and administrative expense control (15%), operating efficiency (10%),
working capital (10%), safety performance on a company-wide basis (10%) and
personal performance goals (25%). The maximum bonus equals two times the target
bonus.

 